Citation Nr: 1402424	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-29 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic heart disease, including as a result of exposure to herbicides during active service.


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing has been associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran has received private and VA treatment for constrictive pericarditis since approximately February 1998.  During his hearing, the Veteran's representative stated that his hospital discharge paperwork from February 1998 indicated he had mild inferior ischemia.  These treatment records were also referenced by Scarlett Cluster, D.O. in an October 2013 statement.  However, they do not appear to be associated with the claims file, so efforts should be made to obtain them on remand.

The Veteran should also be afforded a VA examination to clarify his current diagnosis, and to determine whether any current heart condition can be considered ischemic heart disease or otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private treatment records, especially any relevant records dated since February 1998 (to include, but not limited to, discharge paperwork from the Veteran's February 1998 hospitalization; treatment records from Michael Allen, MD; Scarlett Custer, DO; Richard M. Lowry, MD; C. William McEntee, MD; Thomas Schiller, MD; Baylor Medical Plaza; Baylor University Medical Center; Hospice of Lawton Area; Pulmonary Medicine Associates, Inc.; Radiology Associates of Dallas P.A.; and St. Francis Hospital).

Specific efforts should be undertaken to obtain treatment records from Edward J. Morris, M.D. and Dr. Okada dated February 22, 1988 showing mild inferior wall ischemia; March 26, 1988 testing showing inferior ischemia; and treatment records from Steve C. Scott dated April 2, 1998 indicating inferior ischemia.  These are records referenced in the report from Scarlett Custer, DO, dated October 7, 2013.  Dr. Custer should be asked to submit these records any other records she relied upon in rendering her October 2013 opinion.  If she does not have copies of these records, they should be requested from the Veteran and/or the actual medical providers.

2.  Make arrangements to obtain the Veteran's treatment records from the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma, dated since May 2011.

3.  Thereafter, schedule the Veteran for a VA examination for his claimed heart condition.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the file and examining the Veteran, the examiner should identify all current heart conditions.  The examiner is specifically asked to identify if any heart condition is considered an ischemic heart disease.  See 38 C.F.R. § 3.309(e)(2013).

If any of the heart conditions are not ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of exposure to herbicides.  The examiner is specifically asked to comment on the Veteran's blood pressure reading on his November 1970 separation examination (140/70).

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

